DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Applicant’s Claims filed on 02/24/2021 regarding claims 1-24 is fully considered. Of the above claims, claims 1-11 have been canceled; claims 12-24 have been newly added.
Claim Objections
Claim 20 is objected to because of the following informalities:  
Further regarding claim 20, the recitation of “the recording portions” in line 5 lacks antecedent basis.
Further regarding claim 20, the recitation of “the recording portion” in line 12 lacks antecedent basis.
Further regarding claim 20, the recitation of “a recording portion” in line 16 refers to a previously recited limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 19, the recitation of “a plurality of recording layers each including a leuco dye and varying in developed-color tones” (lines 7-8, emphasis added) is not supported by the original disclosure. The present specification states “a developed-color tone of the leuco dye 100A included in each of the recording layers 113 varies depending on the recording layer 113” ([0033]), meaning the tone varies from one layer to another layer, not within a single layer as claimed. The examiner will proceed assuming that the tone varies from one layer to another layer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,919,329 in view of Ishimi et al. (US 2014/0285606 A1). The table below shows the limitations disclosed by the claims 1-9 of US Patent ‘329. Following the table, the missing limitations disclosed by Ishimi et al. and the motivation to use Ishimi et al. are given:
Present Application
US Patent ‘329
12. An optical apparatus that performs one or both of writing and erasing of information with respect to a recording medium including a plurality of recording layers each including a leuco dye, a photothermal conversion agent and a developer, the leuco dye varying in developed-color tone for each of the recording layer, the optical apparatus comprising:
     a plurality of laser devices varying in emission wavelength in a near infrared region (700 nm to 2500 nm);
     an optical system that multiplexes laser beams outputted from the plurality of laser devices; and
     a scanner unit that scans a multiplexed light beam obtained by multiplexing by the optical system, on the recording medium,
     wherein the laser devices each output a laser beam under a condition that a temperature of the recording layer to be subjected to writing is set to be a color developing temperature or higher due to heat generation by the photothermal conversion agent, when performing writing with respect to the recording medium, and
     wherein the laser devices each output a laser beam under a condition that a temperature of the recording layer to be subjected to erasing is set to be a temperature that is a discoloring temperature or higher and is lower than the color developing temperature due to heat generation by the photothermal conversion agent, when performing erasing of information written in the recording medium.
13. The optical apparatus according to claim 12, further comprising a control mechanism that controls an energy density (W/cm2) on the recording medium to have an energy density (W/cm2) on the recording medium when erasing information written in the recording medium is performed being smaller than an energy density (W/cm2) on the recording medium when writing in the recording medium is performed.
14. The optical apparatus according to claim 13, further comprising the control mechanism that controls each of the laser devices to have a laser power in erasing of each of the laser devices being smaller than a laser power in writing of each of the laser devices.
15. The optical apparatus according to claim 13, further comprising the control mechanism that controls each of the laser devices to have an irradiation time of a laser pulse in erasing of each of the laser devices being shorter than an irradiation time in writing of each of the laser devices.
16. The optical apparatus according to claim 13, further comprising the control mechanism that controls each of the laser devices to form a laser pulse in erasing of each of the laser devices in a rectangular shape, and a laser pulse in writing of each of the laser devices in a waveform different from a waveform in erasing.
17. The optical apparatus according to claim 13, further comprising the control mechanism that controls the scanner unit to have a scan speed in erasing of each of the laser devices being higher than a scan speed in writing of each of the laser devices.
18. The optical apparatus according to claim 13, wherein the control mechanism that performs focus adjustment of the multiplexed light beam.
19. A rendering and erasing apparatus comprising:
     a plurality of laser devices varying in emission wavelength in a near infrared region (700 nm to 2500 nm);
     an optical system that multiplexes laser beams outputted from the plurality of laser devices; and
     a scanner unit that scans a multiplexed light beam obtained by multiplexing by the optical system, on a recording medium including a plurality of recording layers varying in developed-color tone,
     wherein the laser devices each output a laser beam under a condition that a temperature of the recording portion to be subjected to writing is set to be a color developing temperature or higher due to heat generation by the photothermal conversion agent, when performing writing with respect to the recording medium, and
     wherein the laser devices each output a laser beam under a condition that a temperature of the recording layer to be subjected to erasing is set to be a temperature that is a discoloring temperature or higher and is lower than the color developing temperature due to heat generation by the photothermal conversion agent, when performing erasing of information written in the recording medium.
20. An irradiation method comprising:
     performing, with respect to a recording medium including a plurality of recording layers including a leuco dye and a photothermal conversion agent, the leuco dye varying in developed-color tone for each of the recording layers, and the photothermal conversion agent varying in absorption wavelength for each of the recording portions in a near infrared region (700 nm to 2500 nm),
     one or both of writing and erasing of information, by multiplexing laser beams outputted from a plurality of laser devices varying in emission wavelength in a near infrared region, and
     scanning a multiplexed light beam obtained thereby, on the recording medium,
     wherein the laser devices each output a laser beam under a condition that a temperature of the recording portion to be subjected to writing is set to be a color developing temperature or higher due to heat generation by the photothermal conversion agent, when performing writing with respect to the recording medium, and
     wherein the laser devices each output a laser beam under a condition that a temperature of the recording portion to be subjected to erasing is set to be a temperature that is a discoloring temperature or higher and is lower than the color developing temperature due to heat generation by the photothermal conversion agent, when performing erasing of information written in the recording medium.
the recording media further comprising a protective layer is formed on an outermost surface of the recording media.

1. An optical apparatus that performs one or both of writing and erasing of information with respect to a reversible recording medium including a plurality of recording portions including a reversible heat-sensitive color developing composition and a photothermal conversion agent, the reversible heat-sensitive color developing composition varying in developed-color tone for each of the recording portions, and the photothermal conversion agent varying in absorption wavelength for each of the recording portions in a near infrared region (700 nm to 2500 nm), the optical apparatus comprising: 
     a plurality of laser devices varying in emission wavelength in a near infrared region; 
     an optical system that multiplexes laser beams outputted from the plurality of laser devices; and 
     a scanner unit that scans a multiplexed light beam obtained by multiplexing by the optical system, on the reversible recording medium, 
     wherein the laser devices each output a laser beam under a condition that a temperature of the recording portion to be subjected to writing is set to be a color developing temperature or higher due to heat generation by the photothermal conversion agent, when performing writing with respect to the reversible recording medium, and 
     wherein the laser devices each output a laser beam under a condition that a temperature of the recording portion to be subjected to erasing is set to be a temperature that is a discoloring temperature or higher and is lower than the color developing temperature due to heat generation by the photothermal conversion agent, when performing erasing of information written in the reversible recording medium.
2. The optical apparatus according to claim 1, further comprising a control mechanism that controls an energy density [W/cm2] on the reversible recording medium to have an energy density [W/cm.sup.2] on the reversible recording medium when erasing information written in the reversible recording medium is performed being smaller than an energy density [W/cm2] on the reversible recording medium when writing in the reversible recording medium is performed.
3. The optical apparatus according to claim 2, wherein the control mechanism is a laser driving circuit that controls each of the laser devices to have a laser power in erasing of each of the laser devices being smaller than a laser power in writing of each of the laser devices.
4. The optical apparatus according to claim 2, wherein the control mechanism is a laser driving circuit that controls each of the laser devices to have an irradiation time of a laser pulse in erasing of each of the laser devices being shorter than an irradiation time in writing of each of the laser devices.
5. The optical apparatus according to claim 2, wherein the control mechanism is a laser driving circuit that controls each of the laser devices to form a laser pulse in erasing of each of the laser devices in a rectangular shape, and a laser pulse in writing of each of the laser devices in a waveform different from a waveform in erasing.
6. The optical apparatus according to claim 2, wherein the control mechanism is a scanner driving circuit that controls the scanner unit to have a scan speed in erasing of each of the laser devices being higher than a scan speed in writing of each of the laser devices.
7. The optical apparatus according to claim 2, wherein the control mechanism is a mechanism that performs focus adjustment of the multiplexed light beam.
8. A rendering and erasing apparatus comprising: 
     a plurality of laser devices varying in emission wavelength in a near infrared region (700 nm to 2500 nm); 
     an optical system that multiplexes laser beams outputted from the plurality of laser devices; and 
     a scanner unit that scans a multiplexed light beam obtained by multiplexing by the optical system, on a reversible recording medium including a plurality of recording portions varying in developed-color tone,   
     wherein the laser devices each output a laser beam under a condition that a temperature of the recording portion to be subjected to writing is set to be a color developing temperature or higher due to heat generation by the photothermal conversion agent, when performing writing with respect to the reversible recording medium, and 
     wherein the laser devices each output a laser beam under a condition that a temperature of the recording portion to be subjected to erasing is set to be a temperature that is a discoloring temperature or higher and is lower than the color developing temperature due to heat generation by the photothermal conversion agent, when performing erasing of information written in the reversible recording medium.
9. An irradiation method comprising: performing, with respect to a reversible recording medium including a plurality of recording portions including a reversible heat-sensitive color developing composition and a photothermal conversion agent, the reversible heat-sensitive color developing composition varying in developed-color tone for each of the recording portions, and the photothermal conversion agent varying in absorption wavelength for each of the recording portions in a near infrared region (700 nm to 2500 nm),    
     one or both of writing and erasing of information, by multiplexing laser beams outputted from a plurality of laser devices varying in emission wavelength in a near infrared region, and 
     scanning a multiplexed light beam obtained thereby, on the reversible recording medium, 
     wherein the laser devices each output a laser beam under a condition that a temperature of the recording portion to be subjected to writing is set to be a color developing temperature or higher due to heat generation by the photothermal conversion agent, when performing writing with respect to the reversible recording medium, and 
     wherein the laser devices each output a laser beam under a condition that a temperature of the recording portion to be subjected to erasing is set to be a temperature that is a discoloring temperature or higher and is lower than the color developing temperature due to heat generation by the photothermal conversion agent, when performing erasing of information written in the reversible recording medium.


Further regarding claim 12, claims 1-9 of US Patent ‘329 do not disclose the recording medium including a plurality of recording layers each including a leuco dye.
Further regarding claim 12, however, Ishimi et al. (US 2014/0285606 A1) disclose a recording medium including a plurality of recording layers (first thermo-reversible recording layer 102, second thermo-reversible recording layer 104; FIG. 1A) each including a leuco dye ([0109]-[0113]) for the purpose of forming reversible color images.
Further regarding claim 19, claims 1-9 of US Patent ‘329 do not disclose the recording medium including a plurality of recording layers.
Further regarding claim 19, however, Ishimi et al. (US 2014/0285606 A1) disclose a recording medium including a plurality of recording layers (first thermo-reversible recording layer 102, second thermo-reversible recording layer 104; FIG. 1A) for the purpose of forming reversible color images.
Further regarding claim 20, claims 1-9 of US Patent ‘329 do not disclose the recording medium including a plurality of recording layers including a leuco dye.
Further regarding claim 20, however, Ishimi et al. (US 2014/0285606 A1) disclose a recording medium including a plurality of recording layers (first thermo-reversible recording layer 102, second thermo-reversible recording layer 104; FIG. 1A) including a leuco dye ([0109]-[0113]) for the purpose of forming reversible color images.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the recording medium including a plurality of recording layers each including a leuco dye; the recording medium including a plurality of recording layers; the recording medium including a plurality of recording layers including a leuco dye, as taught by Ishimi et al., into claims 1-9 of US Patent ‘329 for the purpose of forming reversible color images.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2008/0123509 A1) in view of Tsuboi et al. (US 2005/0225891 A1).
Murakami et al. teach the following claimed limitations:
Regarding claim 12, an optical apparatus that performs one or both of writing and erasing of information with respect to a recording medium (optical writing apparatus; thermal recording medium 1; FIG. 18; recording/erasing characteristic of the thermal recording medium; FIG. 6), the optical apparatus comprising:
a plurality of laser devices varying in emission wavelengths in a near infrared region, 700 nm to 2500 nm (first semiconductor laser 2, second semiconductor laser 40, third semiconductor laser 41; FIG. 18; 1 = 808 nm, 2 = 980 nm, 3 = 900 nm; FIG. 19);
an optical system that multiplexes laser beams outputted from the plurality of laser devices (dichroic prisms 47 and 45, polarization beam splitter 43; FIG. 18); and
a scanner unit that scans a multiplexed light beam obtained by multiplexing by the optical system, on the recording medium (deflection scanning mechanism 20; FIG. 18),
wherein the laser devices each output a laser beam (single mode laser beams L1, L3 and L4; FIG. 18).
Regarding claim 19, a rendering and erasing apparatus (optical writing apparatus; FIG. 18; recording/erasing characteristic of the thermal recording medium 1; FIG. 6) comprising:
a plurality of laser devices varying in emission wavelengths in a near infrared region, 700 nm to 2500 nm (first semiconductor laser 2, second semiconductor laser 40, third semiconductor laser 41; FIG. 18; 1 = 808 nm, 2 = 980 nm, 3 = 900 nm; FIG. 19);
an optical system that multiplexes laser beams outputted from the plurality of laser devices (dichroic prisms 47 and 45, polarization beam splitter 43; FIG. 18); and
a scanner unit that scans a multiplexed light beam obtained by multiplexing by the optical system, on a recording medium (deflection scanning mechanism 20; thermal recording medium 1; FIG. 18),
wherein the laser devices each output a laser beam (single mode laser beams L1, L3 and L4; FIG. 18).
Regarding claim 20, an irradiation method (optical writing apparatus; FIG. 18) comprising:
performing, with respect to a recording medium, one or both of writing and erasing of information (recording/erasing characteristic of the thermal recording medium 18; FIG. 6), by multiplexing laser beams (dichroic prisms 47 and 45, polarization beam splitter 43; FIG. 18) outputted from a plurality of laser devices varying in emission wavelengths in a near infrared region (first semiconductor laser 2, second semiconductor laser 40, third semiconductor laser 41; FIG. 18; 1 = 808 nm, 2 = 980 nm, 3 = 900 nm; FIG. 19), and
scanning a multiplexed light beam obtained thereby, on the recording medium (deflection scanning mechanism 20; thermal recording medium 1; FIG. 18),
wherein the laser devices each output a laser beam (single mode laser beams L1, L3 and L4; FIG. 18).
Murakami et al. do not teach the following claimed limitations:
Further regarding claim 12, the recording medium including a plurality of recording layers each including a leuco dye, a photothermal conversion agent and a developer, the leuco dye varying in developed-color tone for each of the recording layer,
wherein the laser beam is output under a condition that a temperature of the recording layer to be subjected to writing is set to be a color developing temperature or higher due to heat generation by the photothermal conversion agent, when performing writing with respect to the recording medium,
wherein the laser beam is output under a condition that a temperature of the recording layer to be subjected to erasing is set to be a temperature that is a discoloring temperature or higher and is lower than the color developing temperature due to heat generation by the photothermal conversion agent, when performing erasing of information written in the recording medium, and
wherein an amount of the leuco dye is different in each of the recording layers.
Further regarding claim 19, the recording medium including a plurality of recording layers each including a leuco dye and varying in developed-color tone, wherein an amount of the leuco dye is different in each of the recording layers,
wherein the laser beam is output under a condition that a temperature of a recording portion to be subjected to writing is set to be a color developing temperature or higher due to heat generation by the photothermal conversion agent, when performing writing with respect to the recording medium, and
wherein the laser beam is output under a condition that a temperature of the recording layer to be subjected to erasing is set to be a temperature that is a discoloring temperature or higher and is lower than the color developing temperature due to heat generation by the photothermal conversion agent, when performing erasing of information written in the recording medium.
Further regarding claim 20, the recording medium including a plurality of recording layers including a leuco dye and a photothermal conversion agent, the leuco dye varying in developed-color tone for each of the recording layers, and the photothermal conversion agent varying in absorption wavelength for each of recording portions in a near infrared region, 700 nm to 2500 nm, wherein an amount of the leuco dye is different in each of the recording layers,
wherein the laser beam is output under a condition that a temperature of the recording portion to be subjected to writing is set to be a color developing temperature or higher due to heat generation by the photothermal conversion agent, when performing writing with respect to the recording medium, and
wherein the laser beam is output under a condition that a temperature of the recording portion to be subjected to erasing is set to be a temperature that is a discoloring temperature or higher and is lower than the color developing temperature due to heat generation by the photothermal conversion agent, when performing erasing of information written in the recording medium.
Tsuboi et al. teach the following claimed limitations:
Further regarding claim 12, the recording medium including a plurality of recording layers (first recording layer 11, second recording layer 12, third recording layer 13; FIG. 1) each including a leuco dye (leuco dye; [0055]), a photothermal conversion agent (light-to-heat transforming materials; [0054]) and a developer (develop/subtractive agent; [0055]), the leuco dye varying in developed-color tone for each of the recording layer (three primary colors; [0056]) for the purpose of forming reversible color images,
wherein the laser beam is output under a condition that a temperature of the recording layer to be subjected to writing is set to be a color developing temperature or higher due to heat generation by the photothermal conversion agent, when performing writing with respect to the recording medium (200º C at which the individual recording layers are colored; [0077]) for the purpose of performing contactless writing of reversible color images,
wherein the laser beam is output under a condition that a temperature of the recording layer to be subjected to erasing is set to be a temperature that is a discoloring temperature or higher and is lower than the color developing temperature due to heat generation by the photothermal conversion agent, when performing erasing of information written in the recording medium (120º C at which the individual recording layers are decolored; [0070]) for the purpose of performing contactless erasing of reversible color images, and
wherein an amount of the leuco dye is different in each of the recording layers (leuco dye for layer 11 is 1 part by weight; [0100]-[0102]; leuco dye for layer 12 is 2 parts by weight; [0110]-[0112]; leuco dye for layer 13 is 2 parts by weight; [0121]-[0123]; the recording method using the same are not limited to the examples; [0097]; it would be a routine process to adjust the weight of leuco dye for each of the layers) for the purpose of tailoring the color of the layer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the recording medium including a plurality of recording layers each including a leuco dye, a photothermal conversion agent and a developer, the leuco dye varying in developed-color tone for each of the recording layer, wherein the laser beam is output under a condition that a temperature of the recording layer to be subjected to writing is set to be a color developing temperature or higher due to heat generation by the photothermal conversion agent, when performing writing with respect to the recording medium, wherein the laser beam is output under a condition that a temperature of the recording layer to be subjected to erasing is set to be a temperature that is a discoloring temperature or higher and is lower than the color developing temperature due to heat generation by the photothermal conversion agent, when performing erasing of information written in the recording medium, and wherein an amount of the leuco dye is different in each of the recording layers, as taught by Tsuboi et al., into Murakami et al. for the purposes of forming reversible color images; performing contactless writing of reversible color images; performing contactless erasing of reversible color images; tailoring the color of the layer.
Further regarding claim 19, the recording medium including a plurality of recording layers (first recording layer 11, second recording layer 12, third recording layer 13; FIG. 1) each including a leuco dye (leuco dye; [0055]) and varying in developed-color tone (three primary colors; [0056]), wherein an amount of the leuco dye is different in each of the recording layers (leuco dye for layer 11 is 1 part by weight; [0100]-[0102]; leuco dye for layer 12 is 2 parts by weight; [0110]-[0112]; leuco dye for layer 13 is 2 parts by weight; [0121]-[0123]; the recording method using the same are not limited to the examples; [0097]; it would be a routine process to adjust the weight of leuco dye for each of the layers) for the purpose of forming reversible color images having tailored tones,
wherein the laser beam is output under a condition that a temperature of a recording portion to be subjected to writing is set to be a color developing temperature or higher due to heat generation by the photothermal conversion agent, when performing writing with respect to the recording medium (200º C at which the individual recording layers are colored; [0077]) for the purpose of performing contactless writing of reversible color images, and
wherein the laser beam is output under a condition that a temperature of the recording layer to be subjected to erasing is set to be a temperature that is a discoloring temperature or higher and is lower than the color developing temperature due to heat generation by the photothermal conversion agent, when performing erasing of information written in the recording medium (120º C at which the individual recording layers are decolored; [0070]) for the purpose of performing contactless erasing of reversible color images.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the recording medium including a plurality of recording layers each including a leuco dye and varying in developed-color tone, wherein an amount of the leuco dye is different in each of the recording layers, wherein the laser beam is output under a condition that a temperature of a recording portion to be subjected to writing is set to be a color developing temperature or higher due to heat generation by the photothermal conversion agent, when performing writing with respect to the recording medium, and wherein the laser beam is output under a condition that a temperature of the recording layer to be subjected to erasing is set to be a temperature that is a discoloring temperature or higher and is lower than the color developing temperature due to heat generation by the photothermal conversion agent, when performing erasing of information written in the recording medium, as taught by Tsuboi et al., into Murakami et al. for the purposes of forming reversible color images having tailored tones; performing contactless writing of reversible color images; performing contactless erasing of reversible color images.
Further regarding claim 20, the recording medium including a plurality of recording layers (first recording layer 11, second recording layer 12, third recording layer 13; FIG. 1) including a leuco dye (leuco dye; [0055]) varying in developed-color tone for each of the recording layers (three primary colors; [0056]), a photothermal conversion agent (light-to-heat transforming materials; [0054]) varying in absorption wavelength for each of recording portions in a near infrared region, 700 nm to 2500 nm (980 nm [0100]; 860 nm, [0110]; 795 nm, [0121]), wherein an amount of the leuco dye is different in each of the recording layers (leuco dye for layer 11 is 1 part by weight; [0100]-[0102]; leuco dye for layer 12 is 2 parts by weight; [0110]-[0112]; leuco dye for layer 13 is 2 parts by weight; [0121]-[0123]; the recording method using the same are not limited to the examples; [0097]; it would be a routine process to adjust the weight of leuco dye for each of the layers) for the purpose of forming reversible color images having tailored tones,
wherein the laser beam is output under a condition that a temperature of the recording portion to be subjected to writing is set to be a color developing temperature or higher due to heat generation by the photothermal conversion agent, when performing writing with respect to the recording medium (200º C at which the individual recording layers are colored; [0077]) for the purpose of performing contactless writing of reversible color images, and
wherein the laser beam is output under a condition that a temperature of the recording portion to be subjected to erasing is set to be a temperature that is a discoloring temperature or higher and is lower than the color developing temperature due to heat generation by the photothermal conversion agent, when performing erasing of information written in the recording medium (120º C at which the individual recording layers are decolored; [0070]) for the purpose of performing contactless erasing of reversible color images.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the recording medium including a plurality of recording layers including a leuco dye and a photothermal conversion agent, the leuco dye varying in developed-color tone for each of the recording layers, and the photothermal conversion agent varying in absorption wavelength for each of recording portions in a near infrared region, 700 nm to 2500 nm, wherein an amount of the leuco dye is different in each of the recording layers, wherein the laser beam is output under a condition that a temperature of the recording portion to be subjected to writing is set to be a color developing temperature or higher due to heat generation by the photothermal conversion agent, when performing writing with respect to the recording medium, and wherein the laser beam is output under a condition that a temperature of the recording portion to be subjected to erasing is set to be a temperature that is a discoloring temperature or higher and is lower than the color developing temperature due to heat generation by the photothermal conversion agent, when performing erasing of information written in the recording medium, as taught by Tsuboi et al., into Murakami et al. for the purposes of forming reversible color images having tailored tones; performing contactless writing of reversible color images; performing contactless erasing of reversible color images.
Claims 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2008/0123509 A1) as modified by Tsuboi et al. (US 2005/0225891 A1) as applied to claim 12 above, and further in view of Ishimi et al. (US 2017/0017867 A1).
Murakami et al. as modified by Tsuboi et al. teach the following claimed limitations:
Further regarding claim 13, a control mechanism that controls an energy density on the recording medium (length direction converging unit 9, irradiating energy amount control unit 17; FIGs. 3A-3B; Ishimi et al. ‘606). It would have been obvious to one of ordinary skill that the irradiating energy amount control unit 17 of Ishimi et al. ‘606 is applicable to each of the first semiconductor laser 2, second semiconductor laser 40, third semiconductor laser 41 of Murakiami et al. for the purpose of independently controlling the energy density for each of the lasers.
Murakami et al. as modified by Tsuboi et al. do not teach the following claimed limitations:
Further regarding claim 13, an energy density on the recording medium when erasing information written in the recording medium is performed being smaller than an energy density on the recording medium when writing in the recording medium is performed.
Regarding claim 14, the control mechanism that controls each of the laser devices to have a laser power in erasing of each of the laser devices being smaller than a laser power in writing of each of the laser devices.
Regarding claim 17, the control mechanism that controls the scanner unit to have a scan speed in erasing of each of the laser devices being higher than a scan speed in writing of each of the laser devices.
Ishimi et al. teach the following claimed limitations:
Further regarding claim 13, an energy density on the recording medium when erasing information written in the recording medium is performed (power of 5 W and spot diameter of 20 mm gives about 0.016 W/mm2; [0109]-[0112]) being smaller than an energy density on the recording medium when writing in the recording medium is performed (power of 6 W and spot diameter of 0.02 mm gives about 16,000 W/mm2; [0098]-[0100]) for the purpose of being able to erase a larger area with the same laser power.
Further regarding claim 14, a laser power in erasing (power of 5 W; [0109]) being smaller than a laser power in writing (power of 6 W; [0098]) for the purpose of conserving power when erasing.
Regarding claim 17, a scan speed in erasing (20,000 mm/s; [0110]) being higher than a scan speed in writing (300 mm/s; [0099]) for the purpose of setting the process speed for each of erasing and writing.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate an energy density on the recording medium when erasing information written in the recording medium is performed being smaller than an energy density on the recording medium when writing in the recording medium is performed; a laser power in erasing being smaller than a laser power in writing; a scan speed in erasing being higher than a scan speed in writing, as taught by Ishimi et al., into Murakami et al. as modified by Tsuboi et al. for the purpose of being able to erase a larger area with the same laser power; conserving power when erasing; setting the process speed for each of erasing and writing.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2008/0123509 A1) as modified by Tsuboi et al. (US 2005/0225891 A1) and Ishimi et al. (US 2017/0017867 A1) as applied to claim 13 above, and further in view of Azuma (US 2003/0166467 A1).
Murakami et al. as modified by Tsuboi et al. and Ishimi et al. do not teach the following claimed limitations:
Regarding claim 15, the control mechanism that controls each of the laser devices to have an irradiation time of a laser pulse in erasing of each of the laser devices being shorter than an irradiation time in writing of each of the laser devices.
Azuma teaches the following claimed limitations:
Further regarding claim 15, an irradiation time of a laser pulse in erasing being shorter than an irradiation time in writing (the pulse width for erasing is set so that it is at least 25% but not more than 65% of the pulse width required for causing the leuco dye to develop a color; [0072]) for the purpose of recording and erasing images repetitively a number of times.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate an irradiation time of a laser pulse in erasing being shorter than an irradiation time in writing, as taught by Azuma, into Murakami et al. as modified by Tsuboi et al. and Ishimi et al. for the purpose of recording and erasing images repetitively a number of times.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2008/0123509 A1) as modified by Tsuboi et al. (US 2005/0225891 A1) and Ishimi et al. (US 2017/0017867 A1) as applied to claim 13 above, and further in view of Uehira et al. (US 2017/0001459 A1).
Murakami et al. as modified by Tsuboi et al. and Ishimi et al. do not teach the following claimed limitations:
Regarding claim 16, the control mechanism that controls each of the laser devices to form a laser pulse in erasing of each of the laser devices in a rectangular shape, and a laser pulse in writing of each of the laser devices in a waveform different from a waveform in erasing.
Uehira et al. teach the following claimed limitations:
Further regarding claim 16, a laser pulse in a rectangular shape (rectangular pulse shape; [0103]; FIG. 18) and a laser pulse in a waveform different from the rectangular shape (continuous wave drive; [0103]; FIG. 5) for the purpose of controlling the average light energy on the recording medium. Since the apparatus of Murakami as modified by Ishimi ‘606, Ishimi ‘867 and Uehira is capable of operating in either rectangular shape or continuous wave, it would have been obvious to one of ordinary skill that the rectangular shape can be used for erasing and the continuous wave can be used for writing for the purpose of controlling the average light energy delivered to the recording medium for each mode.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a laser pulse in a rectangular shape and a laser pulse in a waveform different from the rectangular shape, as taught by Uehira et al., into Murakami et al. as modified by Tsuboi et al. and Ishimi et al. for the purpose of controlling the average light energy on the recording medium.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2008/0123509 A1) as modified by Tsuboi et al. (US 2005/0225891 A1) and Ishimi et al. (US 2017/0017867 A1) as applied to claim 13 above, and further in view of Tsuboi et al. (JP 2004-188829 A).
Murakami et al. as modified by Tsuboi et al. ‘891 and Ishimi et al. do not teach the following claimed limitations:
Regarding claim 18, the control mechanism further performs focus adjustment of the multiplexed light beam.
Tsuboi et al. ‘829 teach the following claimed limitations:
Further regarding claim 18, the control mechanism further performs focus adjustment of the multiplexed light beam (irradiation position control means 23, i.e., the focal position correction means) for the purpose of adjusting the position of the focus on the surface of the recording medium.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a control mechanism that performs focus adjustment of the multiplexed light beam, as taught by Tsuboi et al. ‘829, into Murakami et al. as modified by Tsuboi et al. ‘891 and Ishimi et al. for the purpose of adjusting the position of the focus on the surface of the recording medium.
Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2008/0123509 A1) as modified by Tsuboi et al. (US 2005/0225891 A1) as applied to claim 20 above, and further in view of Tsuboi et al. (JP 2004-188829 A).
Murakami et al. as modified by Tsuboi et al. ‘891 do not teach the following claimed limitations:
Regarding claim 21, the recording medium further comprising one or more heat insulating layer.
Regarding claim 22, a structure of the recording medium that are alternately laminated the recording layer and the heat insulating layer on a base material.
Regarding claim 23, the recording medium further comprising a protective layer is formed on an outermost surface of the recording medium.
Regarding claim 24, wherein the recording medium includes three recording layers.
Tsuboi et al. ‘829 teach the following claimed limitations:
Further regarding claim 21, the recording medium further comprising one or more heat insulating layer (heat insulating layers 14 and 15; FIG. 1) for the purpose of preventing transfer of heat between layers.
Further regarding claim 22, a structure of the recording medium that are alternately laminated the recording layer and the heat insulating layer on a base material (alternate layers on supporting substrate 1; FIG. 1) for the purpose of preventing transfer of heat between recording layers.
Further regarding claim 23, the recording medium further comprising a protective layer is formed on an outermost surface of the recording medium (protective layer 16; FIG. 1) for the purpose of protecting the recording layers from dust and oxidation.
Further regarding claim 24, wherein the recording medium includes three recording layers (recording layers 11, 12 and 13; FIG. 1) for the purpose of forming a different color on each of the recording layers.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the recording medium further comprising one or more heat insulating layer; a structure of the recording medium that are alternately laminated the recording layer and the heat insulating layer on a base material; the recording medium further comprising a protective layer is formed on an outermost surface of the recording medium; wherein the recording medium includes three recording layers, as taught by Tsuboi et al. ‘829, into Murakami et al. as modified by Tsuboi et al. ‘891 for the purposes of preventing transfer of heat between layers; preventing transfer of heat between recording layers; protecting the recording layers from dust and oxidation; forming a different color on each of the recording layers.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




26 May 2022
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853